Citation Nr: 0114301	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-19 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause the veteran's 
death.

ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran has recognized service from December 1941 to 
October 1942 and from August 1945 to April 1946.  The veteran 
was a prisoner of war (POW) from April 1942 to October 1942.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in September 1999.  That decision denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  The denial of service 
connection was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran died in August 1993.  The certified cause of 
death was emphysema.

3.  At the time of his death, the veteran had no established 
service-connected disability.

4.  There is no competent medical evidence of record showing 
any relationship between the cause of the veteran's death and 
his period of service. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant concerning certain aspects of claim development.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by letter 
dated in September 1998, the RO explained to the appellant 
the requirements for prevailing on her claim and requested 
that she submit certain types of evidence in support of the 
claim.  The RO supplied similar information in the September 
1999 rating decision and March 2000 statement of the case.  
Although these documents discuss the claim in terms of well 
groundedness, the information provided is otherwise valid.  
In addition, as discussed in more detail below, the appellant 
has not identified any private or VA medical records that 
should be secured.  Finally, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).


Factual Background

The veteran's available service records consist of an 
affidavit signed upon the veteran's separation from service.  
On that form, the veteran noted no wounds or illnesses during 
his service; he did report his time as a POW from April 1942 
to October 1942.

The veteran was examined in September 1991.  He reported that 
during the Bataan Death March he suffered from extreme 
starvation and physical tortures.  He reported that while at 
Camp O'Donnell, he was afflicted with malaria and beriberi.  
After his release in October 1942 he reported be hospitalized 
for nine days.  An X-ray examination of the veteran's chest 
showed pulmonary emphysema, arteriosclerosis of the thoracic 
aorta, as well as pulmonary scarring from a previous 
inflammatory process.  An ECG showed an extensive old 
myocardial infarction of the anterior wall.  The examiner 
noted pulmonary scarring and pulmonary emphysema but no 
pneumonitis.  Arteriosclerotic heart disease was also 
diagnosed with an acute myocardial infarction, old, of the 
anterior wall.  The examiner noted there was no evidence of 
peptic ulcer, avitaminosis, beriberi, dysentery, anemia, 
amoeba, malaria, or intestinal parasites.  The examiner did 
note first-degree malnutrition.

The appellant submitted a certification that noted the 
veteran's death on August 25, 1993 at the age of 75.  The 
cause of death was noted to be emphysema.

The appellant submitted the affidavit of R.M.F. and B.E.R.  
They allege that they both knew the veteran, who was a 
guerilla during World War II and was captured by the Japanese 
at Bataan.  They report that when "they arrived in our 
hometown they were sick of malaria, edematous, thin with 
enlarged lymph nodes and darkened skin as if they were 
burns."  The veteran also was known to have a scar on his 
back apparently beaten by the Japanese.  This was the reason 
why he almost could not breathe, as if there were an 
obstruction in his breathing.  The illness caused by the 
veteran's detainment became worse because he was not able to 
seek treatment due to financial difficulties.    They also 
attested that the veteran had treatment but he was not able 
to recover due to the graveness of his illness.  The illness 
was "refractory to medications."  The disease that the 
veteran had from being detained in the Japanese garrison 
caused the veteran's death.

The appellant submitted a veteran data sheet from the 
Medicare Community Hospital that shows an admission date of 
August 24, 1993 and discharge of August 25, 1993.  The 
veteran was discharged as expired.  The clinical impression 
was bronchial asthma, rule out emphysema.  The final 
diagnosis was bronchial asthma.

A certification from that same hospital noted the veteran was 
treated in December 1989 for pneumonitis, discharged 
improved.  He was treated in November 1990 for emphysema, 
discharged improved.  He was finally treated in August 1993 
for bronchial asthma rule out emphysema from which he 
expired.

A July 1991 treatment record from Veterans Memorial Medical 
Center notes a history of 6 months of on and off difficulty 
of breathing with low back pain, loss of appetite, ulcer, and 
productive cough of whitish phlegm.  The examiner noted 
decreased heart sounds and rales in the left mid lung to 
base.  The clinical impression was rule out PTB (pulmonary 
tuberculosis). 

The appellant submitted statements in October 1998 and March 
2000 noting that she was unable to secure further medical 
records because too many years had passed.  She also reported 
that they had only sought medical treatment from "quack 
doctors."

The appellant submitted a statement in September 2000 noting 
that while the veteran was in captivity he suffered diseases 
such as beriberi, malnutrition, dysentery, backache due to 
beatings, body weakness, ulcer due to lack of food, and many 
circumstantial diseases.  When he got home, he was treatment 
by several doctors, unfortunately these doctors were either 
transferred or dead.  She recalled that the veteran was 
treated in 1951 for difficulty breathing due to his heart 
that was very irregular.  Since that time, he somehow 
recovered and in the later part of his life suffered residual 
disease that were derived during his service and being a POW.  
She asserted that the although the veteran had died of 
emphysema, he had previously been confined for pneumonitis, 
related as a residual disease.  The appellant noted that the 
cause of the veteran's death was emphysema but he was also 
suffering from other diseases such as bronchial asthma, body 
weakness, poor vision, poor hearing, malnutrition, abnormal 
beating of the heart, backache, and other related residual 
diseases derived from his being a POW.  She noted finally 
that she would send material evidence as soon as she located 
the physicians that treated her husband.

Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran.  Service connection is determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (2000); see 38 
U.S.C.A. Chapter 11.  The service-connected disability may be 
either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. 
§ 3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c).

Generally, service connection may be granted if the evidence 
demonstrates that disability or death resulted from an injury 
or disease incurred or aggravated in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability or death that has a definite relationship 
with an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder or died due to a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active service even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  These 
diseases are:  avitaminosis, beriberi (including beriberi 
heart disease), chronic dysentery, helminthiasis, 
malnutrition (including optic atrophy associated with 
malnutrition), pellagra, any other nutritional deficiency, 
psychosis, any of the anxiety states, dysthymic disorder (or 
depressive neurosis), organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite, post-
traumatic osteoarthritis, irritable bowel syndrome, peptic 
ulcer disease, peripheral neuropathy except where directly 
related to infectious causes.   The term beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity.   
38 U.S.C.A. § 1112; 38 C.F.R. § 3.309 (c) (2000).

In this case, the Board finds that service connection for the 
cause of the veteran's death is not established on a direct 
basis.  First, service connection was not in effect for 
emphysema at the time of his death.  In addition, the service 
medical and service personnel records reflect no history of 
illness in service and no illness or abnormality at 
separation.  Moreover, there is no competent medical evidence 
that demonstrates a direct relationship between the cause of 
the veteran's death and his period of service.  Establishing 
direct service connection requires evidence of a relationship 
between the disability in question and the veteran's service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  Absent such 
evidence in this case, service connection is not established 
on a direct basis.

With respect to diseases or disorders that give rise to the 
possibility of presumptive service connection based upon the 
veteran's status as a POW, the Board finds only medical 
evidence of malnutrition manifested to a compensable degree 
after the veteran's separation from service in September 
1945.  38 C.F.R. §3.309(c).  However, there is no competent 
medical evidence that malnutrition was the principal cause of 
death or was etiologically related to the death.  Nor is 
there evidence that it was a contributory cause of death by 
contributing substantially or materially to the cause of 
death, combining to cause death, aiding or lending assistance 
to produce death.  Accordingly, there is no basis for 
awarding service connection for the veteran's death on a 
presumptive basis.

The Board acknowledges that the appellant alleges that the 
veteran had medical treatment for his fatal illness 
contemporaneously with service.  However, she did not 
identify the treating physician or facility.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)) (VA's duty to assist includes making reasonable 
efforts to obtain relevant private records that the claimant 
adequately identifies and authorizes VA to obtain).  
Moreover, the RO had already advised her of the types of 
evidence she needed to submit in order to substantiate her 
claim.  She has acknowledged that when she finds the treating 
physicians she will submit material evidence.  Therefore, the 
Board finds no basis for remanding the matter to the RO for 
additional notice or development.  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310; 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied. 





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

